Order unanimously reversed, without costs, 'motion granted and complaint dismissed. Memorandum: Plaintiff has no cause of action against her parents, the defendants herein, for negligent supervision (see Holodook v Spencer, 36 NY2d 35) or for negligent entrustment of a dangerous instrumentality (see Nolechek v Gesuale, 46 NY2d 332). (Appeal from order of Supreme Court, *1003Wayne County, De Pasquale, J. •— dismiss complaint.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Schnepp, JJ.